 Case 0:20-cv-61951-AHS Document 5 Entered on FLSD Docket 10/23/2020 Page 1 of 1


                                                 RETURN OF SERVICE

State of Florida                                               County of                                     United States Southern District
                                                                                                                                     Court

Case Number: 0:20-CV-61951-AHS

Plaintiff:
DEVDATTA BHOGTE
vs.
Defendant:
PHOENIX MANAGEMENT SERVICES, INC.

For:
Jibrael Hindi
The Law Offices Of Jibrael S. Hindi, PLLC
jibrael@, tom@,bryon@jibraellaw.com
110 SE 6th Street, 17th Floor
Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 12th day of October, 2020 at 11:12 am to be served on PHOENIX
MANAGEMENT SERVICES, INC., 4800 NORTH STATE RD 7, SUITE F105, LAUDERDALE LAKES, FL 33319.

I, Abiola Cohen, do hereby affirm that on the 14th day of October, 2020 at 11:40 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND
DEMAND FOR JURY TRIAL, EXHIBIT "A", and CIVIL COVER SHEET with the date and hour of service
endorsed thereon by me, to: Carla Monet as Receptionist for PHOENIX MANAGEMENT SERVICES, INC., at
the address of: 4800 NORTH STATE RD 7, SUITE F105, LAUDERDALE LAKES, FL 33319, and informed said
person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 165, Hair: Grey,
Glasses: Y

I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare I have read
the foregoing Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).
Electronically signed in accordance with FSS 48.21(1).




                                                                                    Abiola Cohen
                                                                                    1446

                                                                                    All Broward Process Corp
                                                                                    701 N Fig Tree Lane
                                                                                    Plantation, FL 33317
                                                                                    (954) 214-5194

                                                                                    Our Job Serial Number: BPC-2020002560


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
